IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                            No. 02-0220V
                                       Filed: October 11, 2013

****************************
JOSE VALLE and ANDREA VALLE,      *
on behalf of their minor child,   *
Justice Valle, a minor,           *
                                  *                       Stipulation; Interim Attorney Fees and Costs
                     Petitioners, *
       v.                         *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
                     Respondent.  *
****************************

John Richardson Sutton, Esq., Sutton Law Group, P.A., Miami, FL for petitioners.
Ryan Pyles, Esq., U.S. Department of Justice, Washington, DC for respondent.

                 DECISION ON INTERIM ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

       On August 27, 2013, the parties filed a Stipulation of Fact Concerning Interim
Attorneys’ Fees and Costs [“Stipulation”]. The stipulation indicates that after informal
discussions of his draft application, petitioners’ counsel has reached an agreement with
respondent as to the amount of fees and costs to be awarded.

        In light of my award of interim fees and costs to petitioners’ prior counsel and the
pending motion to withdraw,2 respondent elects not to object to the interim nature of
petitioners’ counsel fee request. Stipulation at n.1. However, respondent preserves her

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
 See Decision Awarding Interim Attorney’s Fees and Costs, issued May 9, 2012; Motion to Withdraw as
Counsel, filed Aug. 15, 2013.
                                                  1
right to raise “future objections to the interim nature of applications in both this case and
others.” Id. Additionally, the parties’ agreement is contingent on my granting
petitioners’ counsel motion to withdraw.3

       I find that petitioners are entitled to an award of interim attorney fees and costs
under the facts and circumstances of this case. The amount proposed by the parties
seems reasonable and appropriate. Accordingly, I hereby award the total of
$10,000.00 issued in the form of a check payable jointly to petitioners and
petitioners’ counsel, John R. Sutton, for interim attorney fees and costs. The
interim award check shall be mailed directly to petitioners’ current counsel, Mr.
Sutton, located at 7721 S.W. 62nd Avenue - Suite 101, South Miami, FL 33143.

          The clerk of court shall enter judgment accordingly.4

IT IS SO ORDERED.

                                                    s/Denise K. Vowell
                                                    Denise K. Vowell
                                                    Chief Special Master




3
    An order granting petitioners’ counsel’s motion to withdraw is forthcoming.
4
 Entry of judgment can be expedited by each party’s filing a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                       2